The opinion of the court was delivered, by
Lowrie, C. J.
Lest we should be supposed to approve the form of this bill, it is better for us to say, that if it were a simple statement of the essential facts of the case, instead of the evidence of those facts, it would not have needed one-fourth as much paper, and would have presented the case with much more clearness. This is a sufficient indication of a fault that ought to be avoided.
The case is a church quarrel in the denomination of Christians, calling themselves the Church of God, and usually called by others Winebrennerians. It arose by a majority of the congregation, called the Church of God at Harrisburg, attaching themselves to Mr. Colder, .and persisting in calling him as their pastor, though he was not a minister of the denomination, accepted by the Annual Eldership, which is their name for what in other denominations is called presbytery, classis, convention, &c., though of course not with exactly identical functions. A minority of the congregation oppose this movement, and desire to accept a minister assigned to them by the annual eldership; and on this question^the congregation is divided into two irreconcilable factions.
The fundamental question raised by the case is, which party is right in its action ? This question is so well discussed, on principle and authority, in the opinion of the learned president of the Common Pleas, that we are saved from,much of the discussion which would otherwise have been proper. But the case has been very ably and earnestly re-argued here, on some points which seem to require a special attention from us, and we proceed to the consideration of them.
The state having prescribed no law for the action of any church, leaves each church or denomination to the guidance of its own law, and looks to that as the standard by which all internal disputes are to be tried. Our main question therefore is, what is the law of this congregation relative to the mode of' obtaining a pastor ?
The congregation is in regular association with its sister congregations, and in regular connection with and subordination to the' provincial and general elderships or assemblies of the church, and of course part of the law of each congregation is to be found in the general law of the denomination; and all the reliable oral testimony of the cause, all the usages of the church, and all its written documents, unite in showing that there is no regular way for a congregation to obtain a pastor, but by *252the appointments of the annual eldership. This is but very faintly denied, and it is rather sought to be avoided by the argument, that this usage is not properly a law that binds the congregations, but only an exfedient that is useful for peaceful co-operation, so long as it is administered to the satisfaction of the several congregations.
The charter of this congregation, obtained from the legislature in 3848, is relied on to show its independent character: and certainly it does not allude to any more general body of which it is to form a part. But, we may add, it does not forbid any connection with other congregations, and congregational individuality is not at all inconsistent with denominational unity, as any one that looks may see. And in many denominations, it is quite common, not to say that it is the usual rule, to omit all notice of the denominational bond in their congregational charter, and this without meaning to affect the character of the congregation, as it was before the charter, or to declare it independent. Section 9 of the charter expressly forbids its enumeration of powers and privileges from including others not enumerated. The powers given to the congregational officers are no more exclusive of denominational character, powers, and laws, than is common in church charters, and, rightly understood, are not at all inconsistent with the associate duties of the congregation.
The legislature never means, by granting or allowing such charters, to change the ecclesiastical status of congregation, but only to afford them a more advantageous civil status. And so this charter has been understood by this congregation ever since it was granted; for it has continued all its associated action, without change, up to the time of this dispute. And it could not reasonably have supposed that the charter changed its ecclesiastical law relative to the appointment of pastors, for the charter declares nothing on that subject.
It is argued, moreover, that every congregation is proved to be independent, because it is so declared in the “ History of the Church of God,” given in evidence, and especially because it is there declared that churches should be formed “ subject to no extrinsic or foreign jurisdiction, and governed by their own officers, chosen by a majority of the members of each individual church.” This history is admitted to be an authentic exposition of the doctrine and order of the church, and was written by John Winebrenner, who was the founder of the sect, and who, as part of this quarrel, was expelled from the church, and died in expulsion, if the action of the majority of this congregation is to be sustained.
Not much is to be made out of the word “ independent,” for in ordinary usage its meaning is very indefinite. The tenant of the poor-house likes to call himself an independent citizen, and *253no one need object very seriously to this, so long as he conforms to the laws of the place. Others have a better right to claim this distinction, and yet all must submit to the laws of the land. No man or body of men can be entirely independent of society and its laws. And yet there is a measure of independence in all associations, and its extent can be ascertained only by an observation of the facts that define it. And so, the expression “subject to no extrinsic jurisdiction” may have a relative, but not an absolute, value. It cannot, in the face of the other documents of the church, and of its uniform practice, save the several congregations from dependence on the annual eldership for its pastors ; and that is the material point here.
The defendants consider it some support of their case that the same document declares that co-operation, not legislation, is the main object of the meetings of the annual eldership. Another sentence of the same document, however, presents some qualification of this one : “ if she (the general church) is a society of saints, then a congenial government is necessarily implied, for no society can well exist without order, and order supposes rule, discipline, and control: and these imply a controlling power.” It follows therefore that some legislation is necessary, and that for the purpose of securing the “main” object, co-operation. These terms accord with the usual functions of such bodies in other denominations; co-operation rather than legislation, and legislation in aid of co-operation. And it is expressly in general accordance with other such assemblies, that the eldership is formed, where it is declared in the constitution, art. 2, that the Annual Eldership is “for the transaction of such business as properly pertains to ecclesiastical bodies.” Certainly it is not an illegitimate form of co-operation for their assemblies to assign to each minister his station, and especially it is not inconsistent with the principle of co-operation that this' assignment is expressly declared to be a function of the annual eldership. When, it legislates beyond this to the injury of any member or congregation, it will be time enough to investigate its functions more closely. We do not need to do so now.
To ju-stify the rejection of the pastor appointed by the annual eldership, the defendants rely on article 14 of the constitution, which declares that the stationing committee “ shall appoint the preachers to the several stations and circuits, and their report shall always be final and conclusive, except it be rejected by a vote of a majority, in which ease the convention shall take it back, and report another, subject to like action.”
It is argued that this recognises the right of the majority of the congregation to reject a minister assigned to it. But the evidence shows that such has never been the practice of the church, and this is strong evidence against such an interpreta*254tion. There is no evidence on the record sufficient to sustain it; and the ordinary practice of deliberative bodies is all against it. Article 13 provides for a standing committee to act for the assembly during its vacation in making and changing appointments of ministers. But the stationing committee acts only during the sessions of the assembly, and reports to it, not to the congregations ; and it is the reports thus made that are final and conclusive, unless rejected by a majority, and this seems to us very plainly to mean a majority of the annual eldership. To interpret it otherwise would require evidence that has not been furnished to us, and which, we suppose, does not exist. We infer, therefore, from this and other parts of the constitution, and from the common practice, that the appointments of the stationing committee, not disapproved of by the annual eldership, are binding upon the congregations.
But it is argued that this congregation has always been accustomed to choose its own pastors, and that therefore their choice of Mr. Colder was not disorderly. There is, however, no reliable evidence in support of this allegation. Their congregational minutes show no instance of such an election until after this dispute began. No doubt there were often informal meetings of the elders or leading members, or even of the congregation, for the pui’pose of agreeing upon preachers whom they would request the eldership to send them; the evidence shows this. But this does not prove any law of the congregation, or of the denomination, but only an indulgence or liberty; a liberty not to elect a pastor, but only to suggest one whom they would like to have. The appointment of a pastor has always come from the annual eldership, and no reliable instance is given of a contrary practice, unless possibly for the temporary supply of an accidental vacancy. Mr. Croll seems to have been an instance of this, and he was afterwards appointed by the annual eldership.
It might be possible that the annual eldership should so far offend the wishes of the congregation, and disregard the fitness 'of things, and the expectations raised by its own customary modes of acting, that equity might justify or excuse a congregation in rejecting its appointments, and in choosing a pastor for themselves, but in this case we find nothing of the sort. In almost all instances the annual eldership sent to this congregation the pastor whom they desired, and no doubt they treated all other congregations in the same manner, as nearly as was practicable. In such matters each one is necessarily liable to some disappointments. If there was any favoured church, it was the one at Harrisburg ; and this was quite natural, as it was perhaps the most influential, and was the mother church of the denomination.
As to this particular case, there seems to have been an extra*255ordinary degree of indulgence on the part of the annual eldership towards the majority of this congregation, and towards Mr. Colder; for it was not until after he had accepted the pastorate, without the consent of the annual eldership, or of its standing committee; and after he had been convicted of insubordination at an extra session, called on account of his irregularityand after he had refused to submit the difficulty to the adjustment of the standing committee, as required by the annual eldership, and continued to act as pastor, though he had been pronounced insubordinate ; and after he had again been tried and convicted of insubordination, and was so far forgiven as to have his license renewed, and the pastorate of the Harrisburg church assigned to him until the 1st of April following; and after he had used his position as editor of the newspaper of the church to maintain the part he had taken; it was not until after all this, and more, that he was suspended from the ministry hy the standing committee, and afterwards expelled by the annual eldership. Surely this indulgence exhibits a degree of respect for Mr. Colder personally which can be accounted for only on the supposition of high qualities possessed by him, and this may also indicate the grounds of the attachment to him of so many of this congregation, notwithstanding his disorderly course. The evidence reveals to us no reason why this respect and indulgence of the annual eldership has not been reciprocated. The utmost that the majority can attain by persistence in this insubordination, can only be the establishment of a new sect, which, according to the ordinary practice of giving names, the world will call “ Colderites.”
Suppose this congregation was at one time independent. Then it is argued it may at any time resume its independence. We do not concede the conclusion; though there may be special cases wherein such a result may be reached. The principle that governs in such cases is good faith to all the members of the congregation, and that can be preserved only by a loyal adherence to the authorities and organic constitution that wTere in existence at the time they became members. They can complain of no changes that are made in their organic laws by their legitimate authorities in pursuance of the constitution, but all changes otherwise made, without their consent, are a violation of good faith to them, however great may be the local majorities that attempt them.
But was this congregation ever independent in the sense that it elected its own pastors ? We see no evidence of it. It was John Winebrenner that gathered and nurtured this flock, and it was thus and not by election that he became the pastor of it. And, judging this event by others, he instructed and appointed the preaching elders, who assisted in gathering, nurturing, and organizing other flocks. And when, after five years of labour, *256in 1830, he and his five assistants met together to form a regular organization and constitution, most likely they did nothing mate-rally different, in relation to the appointment of pastors, from what they had been doing before. It is only after that, that we become possessed of the exact outlines of the system of organization, and possibly before that they had not become distinctly conscious of it themselves. It is not necessary for us to be able to say when its associated form became complete. Growing things are not susceptible of precise definition. We cannot say exactly when a boy becomes a man, or when a sapling becomes a tree. It is sufficient, when we are called upon to test the legitimacy of any particular act of an ecclesiastical organism, that we are able to discover and define the law of the organism that applies to the case, whether it be old or new, and whether we can trace its history or not.'
We need not dwell on the argument founded on the deed of conveyance of the congregational property.. It is well answered by the opinion of the learned president of the Common Pleas. The trustees, who are the elders, hold the property for the use of the congregation, and that consists of all those who are in full communion with the church, and who adhere or are willing to submit to the regular order of the church : and adherence to the general denomination, while it continues sound and orderly, is one of the essential elements of that order. According to the fundamental, legal, and equitable principles of such associations, that majority which makes use of its corporate forms for the purpose of instituting an organized resistance to the legitimate authority of their ecclesiastical superiors; that expels the members of the minority for refusing to contribute to the support of their disorderly organization ; and that institutes as its pastor a regularly expelled minister of their denomination: such a majority is not the true congregation.
Mr. Colder was regularly expelled; for his previous attempt to dissolve his connection with the annual eldership was utterly nugatory, so long as he persisted in maintaining his position as pastor of one of its congregations. Moreover, even without the expulsion, we discover no principle of this denomination, by means of which he can at all be recognised as a minister of the gospel: for he never was one, except by virtue of the annually renewed license of the annual eldership, and his last license expired in the end of the year 1859 or the beginning of 1860.
According to the legal and equitable principles of such associations, it is those who adhere or submit to the regular order of the church, local and general (even though they be a minority), that constitute the true congregation, and also the true corporation if it be incorporated. It makes no difficulty in equity that the majority have constituted themselves in strict accordance *257with the congregational or corporate forms, if they have done so in violation of fundamental principles. One of the most important functions of equity in such ca,ses, is to supply the defects of the corporate forms in order to protect t}ie fundamental principles ; and it will see that this is done in as close analogy to the corporate forms, as is compatible with the main purpose of protecting the rights of the minority and the fundamental principles of the association. One of the rights of this minority, is to have a pastor regularly appointed by the annual eldership or its stationing committee.
We must consider this congregation as having been in a state of anarchy for the last four years, and during that period all its regular and legitimate action has been suspended, and all ics members have ceased to be qualified voters under its charter by falling in arrears in their contributions more than one year. The majority have done so by improperly contributing to the support of their disorderly organization; and the minority by properly refusing to contribute for such a purpose. It was said on the argument, that the minority has regularly kept up the organization by itself, but this nowhere appears on the record in any sufficient manner, and we can take no notice of it.
How then shall equity restore the organism to life ? It must overlook this period of anarchy and go back to a time when order still existed, and take the members as they then stood who are willing still to adhere to the congregation in its proper order. We must presume that a reasonable degree of order prevailed on the 3d November 1858, when Mr. Colder was last appointed pastor of this congregation, but immediately after that, disorder became manifest and permanent. Those who were then qualified voters, and who now declare themselves desirous of continuing to be members of the congregation, and willing to submit to its congregational and denominational order, must still be considered members.
But owing to this anarchy there are no members properly qualified under the charter to hold a new election, and it is not proper to wait until the next charter period for holding an election. The provisions of the charter are therefore inadequate for the present emergency, and we must supply its defects according to the demands of the occasion.
The plaintiffs, by their appeal, further ask that an account shall be decreed against the defendants; but they do not file their bill as the trustees of the corporation, but only as private members, and as such they have no right to the‘account prayed for. It is enough that their rights of membership are restored by bringing back the corporation to its proper order. When order is restored other wrongs may be corrected in the ordinary way.
*258It seems to us that we need not discuss this case further. What we have said is sufficient to indicate what the decree ought to be. It must he in some respects different from the decree pronounced in the Common Pleas, and we shall amend and correct that, accordingly.
Decree, June 1862. This cause came on to be heard at the last term at Harrisburg, on appeals by both parties from the decree of the Court of Common Pleas of Dauphin county, and was fully argued by counsel, and now on mature consideration thereof, it is ordered, adjudged, and decreed, that the said decree be amended and corrected so as to read, and that it stand decreed, as follows :—
That the office of elder in the corporation known as “the Church of God at Harrisburg,” is hereby declared vacant, and that the office of pastor therein has been de jure vacant since the 3d of January 1859 :
That three discreet persons be appointed by the court as judges of election, to hold a new election for four ruling elders, who shall hold their office until others shall be regularly elected in their stead, at or after the next regular annual period of election under the charter: that the persons so appointed judges shall as soon as possible after their appointment fix a time, not exceeding six weeks after their appointment, for holding the said election at the church, and shall give notice by at least three advertisements in each of the daily newspapers of Harrisburg, of the day on which and the hours within which said election shall be held, the first of which advertisements shall be at least four weeks before the said day ; and the expenses thereof and of the said election shall stand as costs in the cause; and the said judges shall, as soon as possible after the said election, report to the court the result thereof, that the court may examine and approve the same, or make such other order in relation thereto as may then appear necessary:
That all persons who were qualified voters of the said church on the 3d of November 1859, and who shall declare before the judges of the election that they are desirous of continuing to be members thereof, and willing in good faith to submit to its congregational and denominational order, shall alone be entitled to vote at the said election, and they alone shall be eligible, and on the delivery of their votes their names shall be entered on the records of" the church as having voted under this decree; but none of the *259persons of the party of the defendants, who have acted as elders since the said 3d of November 1859, shall be eligible to the eldership at the said election :
That immediately after notice of the appointment of the said judges of election, the defendants and each of them, or any other member or late member of said church having possession of any of the books or records thereof, shall deliver the same to the said judges for their use during the election, and on the approval of the report of the said judges of election by the court, the said books and records shall be delivered to the custody of the elders so elected, and the defendants shall likewise deliver to them all the other deeds, papers, documents, property, and effects of the said church :
That the defendant James Colder be restrained and perpetually enjoined from preaching, or in anywise officiating as pastor in the church of the said congregation, and from intermeddling in any manner with the spiritual or temporal affairs of the same (otherwise than as a voter if entitled as such), unless he shall be regularly licensed and appointed as pastor thereof by or under the authority of the East Pennsylvania Eldership:
That the other defendants be strictly epjoined from permitting the said James Colder in anywise to officiate as minister or pastor in the said church unless so regularly appointed, and from employing any other stated pastor thereof without the consent of the same authority, and from interfering with or obstructing the proper functions of any regular minister of “ The Church of God” whom the East Pennsylvania Elder-ship may reasonably appoint as pastor of the said congregation; and that the said defendants pay all the costs incurred in this court and in the Common Pleas:
And the cause is now remitted to the Common Pleas, that this decree may there be carried into full effect in all its parts according to its true spirit, intent, and meaning; and the plaintiffs have leave to apply in the Common Pleas as occasion may require for any further order that may be necessary, in order to carry all the parts of the foregoing decree into full and complete effect.